UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1884



SCOTT ROSS TAYLOR,

                                              Plaintiff - Appellant,

          versus


WAL-MART STORES, INCORPORATED AND DIVISIONS
AND SUBSIDIARIES,

                                              Defendant - Appellee,

          versus


JOHN PAUL REASON, Officer and Board of
Director Wal-Mart Stores; H. LEE SCOTT,
President and CEO Wal-Mart Stores; G. DAVID
PASSMORE, Facilities Maintenance Director
Reality Department; OTHER DEFENDANTS YET
UNNAMED AT THE COMPANY,

                                                        Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Walter D. Kelley, Jr.,
District Judge. (CA-03-86)


Submitted: December 15, 2005              Decided: December 20, 2005


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Scott Ross Taylor, Appellant Pro Se.      Constantinos George
Panagopoulos, BALLARD, SPAHR, ANDREWS & INGERSOLL, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Scott Ross Taylor appeals the district court’s order

granting summary judgment in favor of Wal-Mart Stores, Inc., in his

civil   action   challenging   his   termination    from   employment   and

raising several related claims.       We have reviewed the record and

find no reversible error.      Accordingly, we affirm for the reasons

stated by the district court. See Taylor v. Wal-Mart Stores, Inc.,

No. CA-03-86 (E.D. Va. July 13, 2005).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                 AFFIRMED




                                  - 3 -